DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response, and Amendment filed 07/12/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. 103 rejection of claim 10 over Toledo, Brewer, Heck, and Hach has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			10
Amended claims: 				1 and 14
New claims: 					21
Claims currently under consideration:	1-9 and 11-21
Currently rejected claims:			1-9 and 11-21
Allowed claims:				None
Claims 1-6, 8, 9, 11, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255).
Regarding claim 1, Toledo teaches a fruit juice (corresponding to lemon juice) and vinegar based composition as a marinade component for a lipid-containing food product (corresponding to meat) comprising a lemon juice component and a vinegar component (column 3, lines 42-44), wherein the lemon juice concentrate comprises a combination of lemon juice concentrate and neutralized lemon juice concentrate (column 2, lines 54-60), and wherein the vinegar component comprises a combination of vinegar and concentrated neutralized vinegar (column 2, line 65-column 3, line 2).  The lemon juice taught by Toledo fulfills the requirements of the lemon juice component and fruit juice comprising Vitamin C in claim 1 as citrus fruits, such as lemons are a good source of Vitamin C, as evidenced by Ronzio (page 155, column 2, paragraph 4).  Therefore, lemon juice also fulfills the requirement that the dissolved oxygen sequestrant comprises a fruit juice comprising Vitamin C as, through the applicant’s own admission, Vitamin C (also known as ascorbic acid) is a known dissolved oxygen sequestrant in the art (Specification, [0018]).  Although Toledo does not explicitly teach that lemon juice is a heavy metal ion sequestrant, citric acid, which is found in high concentrations in lemons (Ronzio, page 155, column 1, paragraph 3), is a commonly used food additive (Ronzio, page 155, column 2, paragraph 2) that efficiently binds metal ions (Ronzio, page 155, column 1, paragraph 4) that could promote rancidity (Ronzio, page 155, column 2, paragraph 2), as evidenced by Ronzio.  Since Toledo teaches the same lemon juice as claimed and instantly disclosed, Toledo would necessarily have the claimed heavy metal sequestrant.  The statement that the composition is “for retarding rancidity development in a lipid-containing food product” is a statement of intended use that does not limit the claim.  See MPEP 2111.02.II.  Toledo also teaches that the goal of the composition is to retard 
However, Brewer teaches that Vitamin C (also known as ascorbic acid) is a natural antioxidant that is an effective alternative for synthetic antioxidants (Abstract) as it is a dissolved oxygen sequestrant (corresponding to oxygen scavenger) that inhibits oxidation at concentrations higher than 0.1% (corresponding to >1000 mg/kg) (page 230, column 1, paragraph 6), which overlaps the claimed range.  The presence of oxygen causes oxidation and provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and yeasts, as evidenced by Icona (page 2, paragraph 2).  Although Toledo does not teach the source of Vitamin C to be a fruit juice, it is known in the art that food products (which includes their juices) such as acerola, citrus fruits, and tomatoes are good sources of Vitamin C, as evidenced by Temple (column 13, lines 16-18).  Also, Heck teaches a fruit juice and vinegar based composition (corresponding to marinade) that includes oil, acid such as vinegar or lemon juice (page 1, points 1 and 2), In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, it would have been obvious for a skilled practitioner to have selected a value that falls within the claimed range in producing the composition of Toledo.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including a dissolved oxygen sequestrant comprising Vitamin C in a concentration of at least 0.1% as taught by Brewer.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria, a skilled practitioner would be motivated to consult additional references such as Brewer in order to determine a suitable marinade ingredient that would prevent 
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including additional fruit juice as taught by Heck.  Since the invention disclosed by Toledo is a composition comprising a salt and spice mix in addition to the lemon juice and the goal of the composition is to discourage growth of pathogenic organisms, a skilled practitioner would be motivated to consult additional references such as Heck in order to determine a suitable composition ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of an additional fruit juice as an ingredient in the marinade renders the claim obvious.   
Regarding claim 2, Toledo teaches the invention as disclosed above in claim 1, including the lemon juice concentrate comprising 400 gpl lemon juice concentrate, and wherein the neutralized lemon juice concentrate comprises 400 gpl lemon juice concentration (column 5, lines 2-4 and lines 58-60) neutralized with a neutralizing agent comprising sodium bicarbonate (column 5, lines 9-11).
Regarding claim 3, Toledo teaches the invention as disclosed above in claim 1, including the neutralized lemon juice concentrate has a pH of about 6.8 to about 7.2 (column 3, lines 61-62) which falls within the claimed pH of about 6.8.
Regarding claim 4, Toledo teaches the invention as disclosed above in claim 1, including the vinegar comprising 300 grain vinegar (column 6, lines 22-23), and 
Regarding claim 5, Toledo teaches the invention as disclosed above in claim 1.  Toledo discloses that the concentration step “can” be performed (column 6, lines 61-63), effectively resulting in a range of concentrations of 2/5 – 5/5 (i.e., 40%-100%) (column 7, lines 2-3), of the original mass.  Since such a range includes the claimed concentration of 82%, such a concentration would be obvious.  
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have, by routine experimentation, achieved the claimed weight of the concentrated vinegar in producing the composition of Toledo (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 6, Toledo teaches the invention as disclosed above in claim 1.  Brewer and Heck teach the dissolved oxygen sequestrant comprises a fruit juice comprising Vitamin C.  The prior art does not teach the dissolved oxygen sequestrant to be a fruit juice concentrate or powder but Brewer does teach that Vitamin C is water-soluble (Abstract) and that antioxidants can be extracted from their matrix to increase the concentration of the antioxidant compound (page 239, column 1, paragraphs 5-6).  From this disclosure, a skilled practitioner would readily recognize that the fruit juice comprising Vitamin C can have an amount of 
Regarding claim 8, Toledo teaches the invention as disclosed above in claim 1, including the composition is shelf stable at room temperature (approximately 20-25°C) (column 7, lines 55-57), which falls within the claimed range.
Regarding claim 9, Toledo teaches the invention as disclosed above in claim 1, including the composition having a water activity below about 0.85 (column 4, lines 53-54).
Regarding claim 11, Toledo teaches the invention as disclosed above in claim 1.  Although Toledo teaches that the composition in the marinated product is preferably about 1.4 to 2.4% of marinated product weight, Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications (column 7, lines 58-62).
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the food product would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Brewer teaches the content of the Vitamin C in the composition is at least 0.1 wt.% (page 230, column 1, paragraph 6), which overlaps the claimed range.
Regarding claim 20, Toledo teaches the invention as disclosed above in claim 1, including the ratio of lemon to vinegar is about 1:1 to 6:1 (column 2, lines 37-38), which includes values overlapping the claimed percentage ranges, rendering them obvious.
Regarding claim 21, Toledo teaches the invention as disclosed above in claim 1, including that the pH of the neutralized lemon juice concentrate is about 6.8 - 7.2 and the pH of the lemon juice can be adjusted by the addition of a neutralizing agent and the addition of un-neutralized lemon juice (column 3, lines 58 – 63) while Hach teaches the pH of un-neutralized lemon juice to be 2.4 and un-neutralized vinegar to be 2.8 (page 1, table).  Depending on the amount of un-neutralized lemon juice that was added to the neutralized lemon juice with the pH of 6.8 – 7.2 taught by Toledo, the un-neutralized lemon juice/ neutralized lemon juice mixture could have a pH of 2.4 – 7.2.  Also, depending on the amount of un-neutralized vinegar that was added to the neutralized vinegar, the un-neutralized vinegar/ neutralized vinegar mixture could have a pH of 2.8 – 7.  Therefore, the composition could have a pH of 2.4 – 7, depending on the amount of vinegar mixture and lemon juice mixture were used.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have, by routine experimentation, achieved a pH value within the claimed pH range in producing the composition of Toledo (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the In re Aller, 105 USPQ 223).  Therefore, it would have been obvious for a skilled practitioner to have selected a value that falls within the claimed range in producing the composition of Toledo.

Claims 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255) as applied to claim 1 above,  and further in view of Jourdain (US 2013/0078352).
Regarding claim 7, Toledo teaches the invention as disclosed above in claim 1, but does not teach the dissolved oxygen sequestrant to comprise at least one of Jamaican cherry concentrate, acerola concentrate, acerola powder, kakadu plum powder, and camu camu powder.
However, Jourdain teaches a synergistic antioxidant composition comprising a galactolipid, ascorbic acid, and/or a derivative thereof and at least one further lipid (Abstract) wherein the source of ascorbic acid is acerola concentrate ([0068]).  The composition is used to protect oil against oxidation, as it is well known in the art that an antioxidant can be used for such function ([0003]).  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo to include acerola concentrate as the ascorbic acid source as taught by Jourdain.  Since the use of Vitamin C as an antioxidant is recognized in the art, a skilled practitioner would have been motivated to consult and incorporate the teaching of Jourdain in order to identify suitable ascorbic acid sources other than lemon juice.  See MPEP 2144.06.
Regarding claims 16 and 18, the prior art teaches the invention as disclosed above in claim 7, including the incorporation of acerola concentrate (Jourdain, [0068]), but does not teach the total content of the acerola concentrate in the composition is 11.83-23.6 wt.%.  However, although Toledo teaches that the salt and spice mix in the marinated product is 1.24% of the marinated product weight, Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications in reference to the lemon/vinegar mix component of the marinade (column 7, lines 58-62).  A skilled practitioner would also recognize that these factors also play a role in determining the concentration of other ingredients in the marinade composition.
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the composition would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the selection of a concentration amount within the claimed range renders it obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155), Icona (“Why food spoils?”, February 15, 2018, Icona), and Temple (US 5,670,255) as applied to claim 1 above, as evidenced by Merriam-Webster (“Definition of Marinade”, Merriam-Webster, 2017).
Regarding claim 12, Toledo teaches the invention as disclosed above in claim 1, including the product comprises a marinade (column 3, lines 42-43).  Heck teaches that a marinade includes oil, acid such as vinegar or lemon juice (page 1, points 1 and 2), and salt and spices (page 1, point 3 and page 2, point 4).  Further, a marinade is classified as a sauce, as evidenced by Merriam-Webster (page 1).

Claims 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 8,182,858) in view of Jourdain (US 2013/0078352), Brewer (Brewer, M.S., “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science and Food Safety, Vol. 10, 2011, pages 221-247), Heck (Heck, M., “Easy Marinades with 5 Ingredients or Less”, Bon-Appetit, 2012), and Hach (Hach, “pH Meters”, 2015), as evidenced by Ronzio (Ronzio, R., The Encyclopedia of Nutrition and Good Health, 2nd edition, 2003, page 155) and Icona (“Why food spoils?”, February 15, 2018, Icona).
Regarding claim 14, Toledo teaches a fruit juice (corresponding to lemon juice) and vinegar based composition as a marinade component for a lipid-containing food product (corresponding to meat) comprising a lemon juice component and a vinegar component (column 3, lines 42-44), wherein the lemon juice concentrate comprises a combination of lemon juice concentrate and neutralized lemon juice concentrate (column 2, lines 54-60), and wherein the vinegar component comprises a combination of vinegar and concentrated neutralized vinegar (column 2, line 65-column 3, line 2).  The lemon juice taught by Toledo fulfills the requirements of the lemon juice component and fruit juice comprising Vitamin C in claim 1 as citrus fruits, such as lemons are a good source of Vitamin C, as evidenced by Ronzio (page 155, column 2, paragraph 4).  Therefore, lemon juice also fulfills the requirement that the dissolved oxygen sequestrant comprises a fruit juice comprising Vitamin C as, through the applicant’s own admission, Vitamin C (also known as ascorbic acid) is a known dissolved oxygen sequestrant in the art (Specification, [0018]).  Although Toledo does not explicitly teach that lemon juice is a heavy metal ion sequestrant, citric acid, which is found in high concentrations in lemons (Ronzio, page 155, column 1, paragraph 3), is a commonly used food additive (Ronzio, page 155, column 2, paragraph 2) that efficiently binds metal ions (Ronzio, page 155, column 1, paragraph 4) that could promote rancidity (Ronzio, page 155, column 2, paragraph 2), as 
However, Jourdain teaches a synergistic antioxidant composition comprising a galactolipid, ascorbic acid, and/or a derivative thereof and at least one further lipid (Abstract) wherein the source of ascorbic acid is acerola concentrate ([0068]).  The composition is used to protect oil against oxidation, as it is well known in the art that antioxidants can be used for such function ([0003]).  Oxidation provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including acerola concentrate as a dissolved oxygen sequestrant comprising Vitamin C as taught by Jourdain.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria and the fruit juice and vinegar based composition is part of a marinade comprising a salt and spice mix, a skilled practitioner would be motivated to consult additional references such as Jourdain in order to determine a suitable marinade ingredient that would provide the spice required in the composition as well as the inhibitory effect.  Therefore, the selection of acerola concentrate as an ingredient in the marinade renders the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including a dissolved oxygen sequestrant comprising Vitamin C as taught by Brewer.  Since the invention disclosed by Toledo aims to inhibit the growth of pathogenic organisms such as molds, yeasts, and bacteria, a skilled practitioner would be motivated to consult additional references such as Brewer in order to determine a suitable marinade ingredient that would prevent conditions for pathogenic microbial growth to occur, thereby rendering the claim obvious.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Toledo by including additional fruit juice as taught by Heck.  Since the invention disclosed by Toledo is a composition comprising a salt and spice mix in addition to the lemon juice and the goal of the composition is to discourage growth of pathogenic organisms, a skilled practitioner would be motivated to consult additional references such as Heck in order to determine a suitable composition ingredient that 
Regarding claims 15 and 17, the prior art teaches the invention as disclosed above in claim 14, including the incorporation of acerola concentrate, but does not teach the total content of the acerola concentrate in the composition is 11.83-23.6 wt.%.  However, although Toledo teaches that the salt and spice mix in the marinated product is 1.24% of the marinated product weight, Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications in reference to the lemon/vinegar mix component of the marinade (column 7, lines 58-62).  A skilled practitioner would also recognize that these factors also play a role in determining the concentration of other ingredients in the marinade composition.
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the composition would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 14, including the incorporation of lemon and vinegar in a ratio of about 1:1 to 6:1 (Toledo, column 2, lines 37-38), which includes values overlapping the claimed percentage ranges, rendering them obvious, and acerola concentrate (Jourdain, [0068]), but does not teach the total content of the acerola concentrate in the composition is 11.83-23.6 wt.%.  However, although Toledo teaches that the salt and spice mix in the marinated product is 1.24% of the marinated product weight (column 8, lines 54-55), Toledo also states the selection of actual concentration is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications in reference to the lemon/vinegar mix component of the marinade (column 7, lines 58-62).  A skilled practitioner would also recognize that these factors also play a role in determining the concentration of other ingredients such as the salt and spice mix in the marinade composition.
As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the composition would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, the selection of a concentration amount within the claimed ranges renders the claim obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-6, 8, 9, 11, 13, and 20 over Toledo, Brewer, and Heck; claims 7, 16, and 18 over Toledo, Brewer, Heck, and Jourdain; claim 10 over Toledo, Brewer, Heck, and Hach; claim 12 over Toledo, Brewer, and Heck; and claims 14, 15, 17, and 19 over Toledo, Jourdain, Brewer, and Heck: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the present application is directed to compositions for retarding rancidity in oil-based food sauces and dressings caused by oxidation of unsaturated fatty acids in the oil and that Toledo does not provide any guidance regarding retarding rancidity in oil-based food sauces and dressings (Applicant’s Remarks, page 8, paragraphs 5-6).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retarding rancidity in oil-based food sauces and dressings) is only recited in rejected dependent claim 12 and, as such, are not required by the independent claims or any other claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since neither the independent claims nor dependent claims (with the exception of claim 12) limit the food product, any food product comprising lipids from an amount approaching 0% to an amount of 100% are interpreted as being a lipid-containing food.  Furthermore, Toledo teaches the product comprises a marinade (column 3, lines 42-43), which is classified as a sauce, as evidenced by Merriam-Webster (page 1).
Applicant then argued that the composition of claim 1 comprises at least 4.0 wt.% Vitamin C as a dissolved oxygen sequestrant and that, due to oxygen exposure, the content of Vitamin C in the composition decreases, which limits the amount of time the composition having the targeted efficiency can be held.  Applicant stated that the minimum amount of Vitamin C for achieving the function of retarding rancidity development is not taught or suggested by the prior art as Brewer is simply cited as disclosing that Vitamin C is an effective oxygen scavenger at a concentration higher than 0.1%, which does not suggest the claimed content or address the problem of Vitamin C during storage (Applicant’s Remarks, page 8, paragraph 7 – page 9, paragraph 2).
However, Brewer teaches the well-known Vitamin C as a dissolved oxygen sequestrant when it comprises at least 0.1% of the composition to which it is added.  Brewer’s teaching of a minimum effective amount of 0.1% does not include an upper limit and therefore, the range disclosed by Brewer includes amounts of Vitamin C up to 100% of a composition, which overlap the claimed content range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.  Furthermore, in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not require the composition to be stored for any amount of time, and therefore, the composition can be used immediately without any period of storage.  Also, the claims do not require the composition to be stored in any particular container so the composition could be stored in an airtight container which would prevent oxygen from contacting the composition.
Applicant then argued that Toledo is not concerned with the ascorbic acid concentration in the formulation because Toledo is directed to compositions for improving the flavor and juiciness of marinated meats and inhibiting growth of pathogenic and spoilage microorganisms in the marinated meats.  Applicant stated that the present application requires oxygen sequestration for targeted functionality and the targeted product is oil-based sauces and dressings.  Applicant pointed to Example 3 of the present application wherein the composition is asserted as being analogous to the composition of Toledo and allegedly shows that the composition does not retard the rate of oxidation (Applicant’s Remarks, page 9, paragraphs 3-4).
However, since Toledo discloses that the goal of the invention is to prevent spoilage (a term which encompasses rancidity) in a lipid-containing product (corresponding to meat) and the presence of oxygen causes oxidation and provides conditions that enhance the growth of microorganisms that lead to spoilage such as bacteria, molds, and yeasts, as 
Applicant then argued that it would not have been obvious to modify Toledo to include an amount of Vitamin C sufficient to provide the function of retarding rancidity in oil-
However, since Toledo teaches the prevention of rancidity in a lipid-containing food as previously described and teaches the composition comprises a salt and spice mix in addition to the lemon juice and vinegar to improve the flavor of the meat, a skilled practitioner would be motivated to consult Brewer (which teaches ingredients for preventing spoilage) and Heck (which teaches marinade ingredients for flavoring meat) for spice mix ingredients for a marinade that would prevent microbial growth from spoiling food.
Applicant then stated that Toledo discloses a composition that has a pH of about 5.6-5.8 and that the marinated meat pH should not be below 5.8 so as not to lose it water-holding capacity.  Applicant argued that the claimed composition is for salad dressings and mayonnaise which are not the same as meat products due to their unsaturated fatty acid content and the incorporation of oxygen during the process of mixing and homogenization.  Therefore, the claimed composition has different characteristics and a different function than Toledo’s composition (Applicant’s Remarks, page 10, paragraphs 1-3).
However, depending on the amount of un-neutralized lemon juice that was added to the neutralized lemon juice with the pH of 6.8 – 7.2 taught by Toledo, the un-neutralized lemon juice/ neutralized lemon juice mixture could have a pH of 2.4 – 7.2.  Also, depending on the amount of un-neutralized vinegar that was added to the neutralized vinegar, the un-neutralized vinegar/ neutralized vinegar mixture could have a pH of 2.8 – In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  Therefore, it would have been obvious for a skilled practitioner to have selected a value that falls within the claimed range in producing the composition of Toledo.  Also, Toledo states that the selection of actual concentration of the composition in the meat is based on flavor impact, cost, and degree of protection against microbiological activity required by the specific applications (column 7, lines 58-62).  As the concentration is a variable that can be modified, among others, to modify flavor impact and cost, concentration is considered a result effective variable by Toledo.  As such, the optimization of the concentration as related to the weight of the food product would be obvious, depending on the desired balance of flavor and cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Toledo teaches that the pH of the composition and the concentration of the composition in the meat are result effective variables that can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791